OMNITEK ENGINEERING CORP. Prospectus Supplement No. 9 (to the Prospectus dated July 2, 2012) This Prospectus Supplement No. 9 dated August 14, 2014, contains information that supplements and updates our Prospectus dated July 2, 2012, Prospectus Supplement No. 1 dated August 8, 2012, Prospectus Supplement No. 2 dated November 5, 2012, Prospectus Supplement No. 3 dated March 18, 2013, Prospectus Supplement No. 4 dated May 15, 2013, Prospectus Supplement No. 5 dated August 14, 2013, Prospectus Supplement No. 6 dated November 14, 2013, Supplement No. 7 dated March 31, 2014 and Supplement No. 8 dated May 15, 2014.Since it contains only the most recent developments, this supplement should be read in conjunction with such prospectus. This prospectus relates to the resale by selling stockholders beginning on page 12 of up to 5,282,559 shares of our common stock, no par value, which includes (1) 2,602,246 shares of common stock issued at a price of $2.12 per share, and (2) 2,602,246 shares of common stock issuable upon exercise of the outstanding Investor Warrants at an exercise price of $3.88 per share, that were issued in connection with the private placement closed on April 9, 2012; and (3) 78,067 shares of common stock issuable upon exercise of Placement Agent Warrantsin pursuant to the Engagement Agreement dated December 14, 2011. Periodic Report on Form 10-Q Attached hereto and incorporated by reference herein is our Periodic Report on Form 10-Q for the period ended June 30, 2014, which we filed with the Securities and Exchange Commission on August 14, 2014. The information set forth in the attached Periodic Report supplements and amends the information contained in the Prospectus. This Prospectus Supplement No.9 should be read in conjunction with, and delivered with, the Prospectus and all and Prospectus Supplements and is qualified by reference to the Prospectus except to the extent that the information in this Prospectus Supplement No.9 supersedes the information contained in the Prospectus or Prospectus Supplements Unregistered Sale of Equity Securities and Use of Proceeds On June 1, 2014, a former director exercised a non-qualified stock option to purchase twenty thousand (20,000) shares of the Company’s common stock at an exercise price of $0.68 per share, for a total capital contribution of $13,600 in cash.No underwriters were used. The securities were issued pursuant to an exemption from registration provided by Section 4(2) of the Securities Act of 1933. The individual receiving the securities was intimately acquainted with the Company’s business plan and proposed activities at the time of issuance, and possessed information on the Company necessary to make an informed investment decision. Our common stock is quoted on the OTCBB under the symbol “OMTK.” On August 13, 2014, the closing price of our common stock as reported on the OTCBB was $2.55. Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page 4 of the Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined that the Prospectus or this Prospectus Supplement No. 9 is truthful or complete.A representation to the contrary is a criminal offense. The date of this Prospectus Supplement No. 9 is August 14, 2014. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2014 Commission File Number000-53955 OMNITEK ENGINEERING CORP. (Exact name of Registrant as specified in its charter) California 33-0984450 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1333 Keystone Way, #101, Vista, California 92081 (Address of principal executive offices, Zip Code) (760) 591-0089 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,”“accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of August 14, 2014, the Registrant had 19,779,582 shares of its no par value Common Stock outstanding. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements Condensed Balance Sheets as of June 30, 2014 and December 31, 2013 1 Condensed Statements of Operations for the threemonths and six monthsended June 30, 2014 and June 30, 2013
